Citation Nr: 0215369	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied the benefit 
sought on appeal.

The Board notes that the veteran, through statements 
submitted in connection with his claim for an increased 
disability evaluation and through his testimony at a Travel 
Board hearing before the undersigned Board member, appeared 
to raise claims of entitlement to service connection for a 
right bone spur, plantar fibroma of the left foot, and 
plantar fasciitis of the both feet, to include as secondary 
to bilateral pes planus.  The record does not reflect any 
development of these issues, or a final adjudication on these 
matters.  Therefore, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral pes planus is productive of pain, 
but there is no evidence of marked deformity, swelling on 
use, or callosities.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, in 
excess of 10 percent, for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current disability evaluation 
assigned for his bilateral pes planus does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to an increased 
disability evaluation because he experiences bilateral foot 
pain.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision 
and statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that they would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant an increased disability evaluation, and 
provided a detailed explanation of why an increased 
disability evaluation was not assigned.  In addition, the 
statement of the case included the rating criteria for 
evaluating bilateral pes planus, as well as other criteria 
pertaining to his increased rating claim.  A December 2001 
letter to the veteran, from the RO, notified the veteran as 
to what kind of information they needed from him, and what he 
could do to help his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a VA examination, as well as a hearing before 
the Board.  While the Board acknowledges that the veteran 
reported that he received treatment from a VA medical center 
in Philadelphia, the information he provided was nonspecific 
as to the location and dates of such treatment.  Furthermore, 
the veteran only testified as to his VA examination, and as 
such, it appears from the record that the treatment referred 
to by the veteran was actually his June 2000 x-rays, which 
were reviewed by the VA examiner at his August 2000 VA 
examination, a report of which is of record.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45 (2001); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was afforded service connection for 
bilateral pes planus in an October 1975 rating decision and a 
noncompensable disability evaluation was assigned, effective 
December 1974.  A February 1977 rating decision increased the 
veteran's disability evaluation to 10 percent disabling, also 
effective December 1974.  Rating decisions dated September 
1979 and September 1982 confirmed the veteran's 10 percent 
disability evaluation. The veteran's 10 percent disability 
evaluation has been in effect for more than 20 years and is 
protected.  See 38 C.F.R. §  3.951(b) (2001) ("A disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by the Department of Veterans Affairs 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.").

In August 2000, the veteran filed a claim for an increased 
disability evaluation for his bilateral pes planus.  The 
veteran's claim for an increased disability evaluation was 
denied in a June 2001 rating decision.  In June 2001, the 
veteran filed a notice of disagreement through his 
representative.  The RO issued a statement of the case in 
October 2001, and the veteran perfected his appeal.

The relevant evidence of record consists of private medical 
records submitted by the veteran and an August 2000 VA 
examination report, as well as the veteran's testimony at an 
April 2002 Travel Board hearing before the undersigned Board 
member.  In addition, the veteran submitted additional 
evidence consisting of information on foot disorders.

An undated National Postal Mail Handlers Union FMLA 
Certification of Health Care Provider indicates that the 
veteran had a painful plantar fibroma of the left foot, which 
would require surgical recovery time of 8 to 10 weeks.

An undated Podiatric Physical Examination report indicates 
that the veteran had plantar fasciitis.  Examination showed 
dorsalis pedis and posterior tibial pulses of +1 bilaterally, 
as well as a painful left plantar fibroma.  Non-steroid anti-
inflammatory and supports were recommended.

An August 2000 private medical record shows that the veteran 
complained of left foot pain.  Examination showed a plantar 
fibroma of approximately 2 centimeters diameter, which was 
tender to palpation, and mild pes planus valgus.  The 
diagnosis was plantar fasciitis and plantar fibromatosis.  
Molded orthoses that accommodated the veteran's fibromatosis 
lesion were recommended and surgical intervention was 
discussed.  The examining provider noted that recurrences of 
fibromas were high with surgery.

The veteran was afforded a VA examination in connection with 
his claim in August 2000.  According to the report, the 
veteran complained of discomfort in the mid-left sole from a 
plantar fibroma.  He reported that he had pain in both feet, 
but that the left foot was worse.  The veteran also brought a 
report stating that the veteran needed surgery for a left 
foot plantar fibroma.  June 2000 x-rays were reviewed, and 
the examiner noted that the x-rays showed degenerative 
changes of both feet, manifested as tiny bone spurs on the 
posterior aspect of the left heel bone and posterior and 
plantar aspects of the right heel bone.  Examination showed 
that the veteran's feet were flat in the standing position, 
but that there was a small arch on both sides.  There was no 
valgus deformity of either foot and there were no calluses 
bilaterally.  There was a firm mass of the mid-left sole 
skin, which was the plantar fibroma.  The examiner noted that 
there was no relationship between the veteran's plantar 
fibroma and the veteran's flat feet.

A November 2000 letter from P. L. King, D.P.M states that the 
veteran was seen for painful feet and was diagnosed with 
plantar fasciitis and plantar fibroma.  Dr. King also noted 
that the veteran was instructed to obtain biomedical orthoses 
to alleviate stress on the plantar fascia and to take 
pressure off the fibroma.

The veteran submitted additional information on foot 
disorders in October 2001.  This information stated that 
plantar fasciitis was caused by the straining, swelling, and 
fraying of the plantar fascia by poor foot mechanics.  The 
information on plantar fasciitis indicated that heel spurs 
and bursitis are related problems.  This information also 
stated that flat feet were caused by the loss of arch 
strength and that related problems that can be caused by flat 
feet included heel spurs, corns, arch strain, bunions, and 
sagging joints.

A February 2002 private medical record from E. L. Chairman, 
D.P.M. is also of record.  According to the record, the 
veteran complained of pain and discomfort in the plantar 
aspect of his left foot since 2000 and pain and discomfort in 
the central area of his right foot more recently.  He also 
complained of paresthesia on the distal aspect of the toes on 
his right foot, and that he had this in his left foot in the 
past, but not recently.  He related that he felt that he was 
"'stressing his knees and ankles from this problem.'"  The 
veteran reported that he worked as a mail handler and stood 
on a concrete surface for most of the day, but had recently 
been assigned to light duty due to his feet.  A history of 
non-insulin-dependent diabetes mellitus was noted, as was a 
history of treatment for a herniated disc of the neck and 
strain  of the trapezius muscles.  Dr. Chairman stated that 
he reviewed an MRI report and x-ray reports showing diagnoses 
of heel spurs, plantar fasciitis, and a fibroma in the medial 
plantar aspect of the plantar fascia of the left foot.  
Examination showed that the veteran had 2+ bilateral 
popliteal, dorsalis pedis, and posterior tibial pulses, 
normal skin tone and temperature of the feet, and normal hair 
and nail growth bilaterally.  The veteran also had 
overlapping second toes, severe pronation, and enlargement of 
the first metacarpophalangeal joints (MPJ) bilaterally.  
Patella and achillis reflexes were normal and equal 
bilaterally, and Babinski's test was negative bilaterally.  
Sharp, dull, and vibratory sensations were normal 
bilaterally.  A large fibroma of about 2 centimeters by 2 
centimeters was noted on the medial aspect of his left 
plantar fascia and a tender spot was located on the center of 
the veteran's right plantar fascia, but there was no fibroma.  
Dr. Chairmen's impression was that the veteran had a plantar 
fibroma and possible herniation of the left foot and a 
developing plantar fibroma of the right foot.  Dr. Chairman 
recommended stretching exercises of the plantar fascia and 
calf muscles, as well as new full-length orthoses with an 
accommodation at the site of the plantar fascia and 
consideration of the veteran's pronation and heel spurs.  He 
recommended against surgery for the fibromas due to a high 
rate of recurrence.  He also stated that the veteran should 
avoid standing on concrete surfaces for long periods until 
the orthoses were made and adapted to all his shoes, and 
after the stretching exercises were undertaken for a couple 
of months.  

In April 2002, the veteran was afforded a Travel Board 
hearing before the undersigned Board member.  According to 
the transcript, the veteran testified that his flat feet were 
painful.  He stated that his fibroma caused "shooting 
sensation pain" and that he felt pulling on the fascia when 
he walked or stood.   He also testified that his painful feet 
required him to go on light duty at work, because he could 
not stand for long periods of time as required by his job as 
a mail handler and equipment operator.  He further indicated 
that he had been employed for sixteen years in that capacity, 
but had only been on light duty for three months.  He stated 
that he did not experience swelling, but that he sometimes 
felt like his ankle would give way when he walked, but that 
this corrected itself.  He related that he had been 
prescribed full-length orthotics.  He stated that the 
orthotics gave him relief, but that he occasionally 
experienced a "pulling sensation" and that he could still 
feel pain from his fibroma.  He also reported that he limps 
and walks incorrectly when he does not wear his orthotics.  
He related that he did not have any deformities of the foot.  
The veteran also testified that private physicians had told 
him that his service-connected disability has been 
"aggravated" and that his fibroma was related, but that 
they refused to put it in writing, and that a VA physician 
had told him that it was unrelated.

The veteran's bilateral flat feet are currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 10 percent disability evaluation is warranted 
for acquired bilateral or unilateral moderate flatfoot with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  For the next higher 30 percent disability evaluation, 
the acquired bilateral flatfoot must be severe, with 
objective evidence of marked deformity (pronation or 
abduction), accentuated pain on manipulation and use, 
swelling on use, and characteristic callosities.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran had marked deformity, accentuated pain on 
manipulation and use, swelling, or callosities.  While the 
Board acknowledges that Dr. Chairman's February 2002 
examination found that the veteran had pronation, the Board 
notes that the report indicates that the veteran's pronation 
was related to the veteran's plantar fibroma and not his 
bilateral flatfoot.  In addition, the veteran testified that 
he did not have any deformities of the feet and that he did 
not experience any swelling.  Likewise, the Board notes that 
the veteran testified that his painful feet were associated 
with his plantar fibroma and plantar fasciitis, both of which 
are unrelated to his flat feet.  In this regard, the Board 
notes that the VA examiner clearly concluded that there was 
no relationship between the veteran's plantar fibroma and his 
bilateral flat feet.  Similarly, the Board observes that none 
of the veteran's private physicians associated his bilateral 
flatfoot with his other foot disorders.  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for bilateral 
pes planus, the Board has also considered whether the veteran 
is entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's bilateral foot 
disability is symptomatic, and he reports experiencing pain 
and tenderness.  Nevertheless, the veteran stated that his 
orthotics help his pain.  Moreover, the current 10 percent 
disability rating for moderate bilateral flatfoot 
contemplates the veteran's pain on use.  Thus, there is no 
objective, clinical indication that his symptoms result in 
any additional functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his bilateral 
flatfoot, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed, and 
was placed on light duty due to his unrelated plantar 
fibroma, and not his bilateral flatfoot.  The Board observes 
that the veteran has been employed in the same position for 
16 years and did not require light duty until recently, due 
to the recent fibroma.  As such, there is no evidence of 
marked interference with the veteran's employment.  
Accordingly, the Board finds that the criteria for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral pes planus on either a 
schedular or extra-schedular basis.


ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

